DETAILED ACTION
1.	This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 08/17/2021. 
3. 	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
3. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments and Amendments
4.	Applicant’s arguments, see page 2-3 on remarks, filed 08/17/2021, with respect to the rejection(s) of claim(s) 1-20  under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hosain Rahman (US 20130198694).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 4-7, 9-10, 12-15, 17-20  are rejected under 35U.S.C 103 as being unpatentable over Sayoon Hong (US 20150278498), in view of Irwan Halim (US 8725579), and further in view of Hosain Rahman (US 20130198694), hereinafter Rahman.

	Regarding claim 1:
	Hong discloses receiving an operation request with respect to an account of a user , the first mobile terminal 100 may receive an information input request for user authentication from the external server 50 to access the external server 50 or execute a specific function or access specific data through the external server 50 (Hong, paragraph 56), periodically receiving physiologic information collected by a physiologic information collection device used by the user the controller 180 of the first mobile terminal 100 may analyze the received (or sensed) biometric signal to determine whether the wearer (or user) is awake or not and his or her psychological state (Hong, paragraph 232) ; wherein the physiologic information is automatically sent by the physiologic-information collection device periodically whether the user is in a non-operation state, wherein the user in the non-operation state comprises the user being sleeping or exercising; in response to determining that the user is in the non-operation state, verifying the operation request with respect to the account of the user by adding at least on additional verification manner for the account of the user, wherein the at least one additional verification manner requires to the user to provide a manual response as a result of the determination, when the wearer (or user) is in a sleeping state or in a psychological state satisfying a predetermined abnormal condition, the controller 180 may display a third user interface corresponding to another authentication method with an increased security level instead of the first user interface corresponding to a predetermined authentication method on the display unit 151 (Hong, paragraph 236), user interface screen 603 corresponding to another authentication method (for example, password authentication method) may be displayed instead of the predetermined authentication method (fingerprint authentication method). In other words, since user authentication cannot be carried out while the user is sleeping, feature-based authentication methods (for example, fingerprint authentication method, face authentication method, hand shape authentication method, etc.) using a user's physical features may be preferably excluded from another authentication method (Hong, paragraph 237).
	However, Hong fails to teach discloses determining whether the device is associated with the account of the user; in response to determining that the device is not associated with the account of the 
Halim discloses determining whether the device is associated with the account of the user; in response to determining that the device is not associated with the account of the user, terminating processing the operation request with respect to the account of the user (Halim: col 7, lines 25 – col 8, line 24 provides that the user’s device sends device ID, financial information (account number) and image of user to transaction device, and that the device ID is compared to account number and captured image to verify if transaction is authorized.  If device ID is not matched to predefined deviceID for the account in question, the transaction is rejected). Halim further teaches in response to determining that the information collection device is associated with the user, determining according to the information (Halim: col 7, lines 25 – col 8, line 24 provides that the transaction device verifies both the device ID matches a predefined device ID and that the captured image of the user matches the predefined image of the user, and upon all verification passing, authorizing the transaction; keep in mind the user device must have been in proximity to the transaction device to communicate the information to the transaction device (Halim see col 2, lines 55-63). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Hong with that of Halim in order to provide a mobile terminal implemented to naturally and conveniently perform user authentication using a terminal configured to be wearable on a specific portion of a human body.
Rahman teaches determining whether the physiologic-information collection device is in an available state among a plurality of physiologic-information collection devices associated with the account of the user (Fig.8, para 63 process 800 begins by receiving data associated with an event (802). In some examples, a wearable device (e.g., bands 104-112 (FIG. 1), wearable device 220 (FIG. 2B), and the like) may be configured to gather, or capture, the data associated with the event); and in response to determining that the physiologic-information collection device is not in the available state, terminating processing the operation request with respect to the account of the user; and that the physiologic-information collection device is in the available state (Fig.2B; para 43; band 220 may be configured with switch 222 that can be implemented using various types of structures as indicators of device state, function, operation, mode, or other conditions or characteristics; position switch or button may indicate “on,” “off” standby,” “active,” “inactive,” or other mode. A 2-position switch or button may also indicate other modes of operation such as “on” and “off” as yet another example, a single switch or button may be provided such that, when the switch or button is depressed, band 220 changes mode or function without, alternatively, providing a visual indication). Examiner interprets device state “on”, “off”, “active “, “inactive” is collection device is not in available state or available state claimed. It’s obvious when the device inactive or off state, all the processes have to be terminate. It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Rahman with that of Hong in order evaluating the data to determine a state associated with the wearable device, and generating a recommendation based on the state, the recommendation being presented at a user interface while the wearable device is being used.

Regarding claim 2:
	Hong, Halim and Rahman disclose in response to determining that the user is in non-operation state, rejecting the operation request with respect to the account of the user after the at least one additional verification manner for the account of the user fails as a result, a message 604 such as “fingerprint authentication has been failed may be displayed on the display unit 151 of the first mobile terminal 100. When an interfering signal is combined with the received fingerprint information, the matching with previously registered user will be failed (Hong, paragraph 239).


	Regarding claim 4:
 a warning message to the display unit or the external server when a predetermined time has passed or an input for at least one of the first and the second user interface is sensed while the wearer's psychological state satisfying a predetermined abnormal condition is out of a threshold value (Hong, paragraph 20).



	Regarding claim 5:
Hong, Halim and Rahman disclose wherein the physiologic information comprises: one or more of heartbeat, body temperature, and pulse a wearer's body may include electroencephalogram, electrocardiogram, electromyogram, ocular electrical conductivity, and galvanic skin response, and physical key indices may include blood pressure, heart rate, arrhythmia, stroke quotient, dropped beat, body temperature, respiratory rate, and the like (Hong, paragraph 180).

Regarding claim 6:
Hong, Halim and Rahman disclose wherein the device is a wearable device wearable using a terminal con figured to be wearable on a specific portion of a human body (Hong, paragraph 10).

Regarding claim 7:
Claim 7 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 9:
Claim 9 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 10:
Claim 10 is rejected under the same reason set forth in rejection of claim 2.


Claim 12 is rejected under the same reason set forth in rejection of claim 4.

Regarding claim 13:
Claim 13 is rejected under the same reason set forth in rejection of claim 5.

Regarding claim 14:
Claim 14 is rejected under the same reason set forth in rejection of claim 6.

Regarding claim 15:
Claim 15 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 17:
Hong, Halim and Rahman disclose wherein the at least one additional verification manner for the account of the user includes one or more of two-dimensional code verification, short message verification code verification, and security question verification the financial information includes information associated with a credit card, a debit card, a gift card, and/or a bank account of a user of the device. In one embodiment, the financial information can additionally include an account number, an expiration date, a number of the user, a billing address of the user, a security code for the user, and/or any supplemental information for the financial information (Halim, column 10, [lines 15-20). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Hong with that of Halim in order to provide a mobile terminal implemented to naturally and conveniently perform user authentication using a terminal configured to be wearable on a specific portion of a human body.

Regarding claim 18:
Claim 18 is rejected under the same reason set forth in rejection of claim 17.


Claim 19 is rejected under the same reason set forth in rejection of claim 17.

Regarding claim 20:
Claim 20 is rejected under the same reason set forth in rejection of claim 17.

6.	Claims 3, 8, 11, 16 are rejected under 35U.S.C 103 as being unpatentable over Sayoon Hong (US 20150278498), in view of Irwan Halim (US 8725579), and Hosain Rahman (US 20130198694), further in view of Jens Haulund (US20130173915), hereinafter Jens.

Regarding claim 3:
Halim, Alameh, Rahman and Disraeli disclose acquiring device information of the physiologic-information collection device collecting the physiologic information; wherein the determining whether the physiologic-information collection device is associated with the account of the user; determining, according to the association relationship, whether the physiologic-information collection device collecting the physiologic information is associated with the account of the user (please see rejection of claim 1).However, Halim, Alameh and Disraeli  fail to disclose receiving device information of the physiologic-information collection device; storing an association relationship between the device information and the account of the user. Jens teaches the system receives a message from the user including a personal user device identifier and the unique login identifier. The system determines an identity of the user using the personal user device identifier and determines a server access request response associated with the user and the client device using the unique login identifier. The system then logs in the user to the server on the client device (Jens, paragraph 6). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Hong with that of Jens in order to prevent unauthorized access to user financial services. 

Regarding claim 8:
Claim 8 is rejected under the same reason set forth in rejection of claim 3.

Regarding claim 11:
Claim 11 is rejected under the same reason set forth in rejection of claim 3.

Regarding claim 16:
Claim 16 is rejected under the same reason set forth in rejection of claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on (469) 295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private 

/THANH H LE/             Examiner, Art Unit 2432                                                                                                                                                                                           
/Jeffrey Nickerson/             Supervisory Patent Examiner, Art Unit 2432